 

EXHIBIT 10.8

 

 

AMENDMENT TO THE 2000 STOCK INCENTIVE PLAN

 

Section 3 of the Incentive Plan is hereby deleted and the following shall be
inserted in lieu thereof:

 

“3.     Shares Subject to the Plan.   Subject to adjustment in accordance with
Section 17, the total of the number of shares of Common Stock which shall be
available for the grant of Awards under the Plan shall not exceed 5,000,000;
provided, that, for purposes of this limitation, any shares subject to an Option
which is canceled or expires without exercise shall again become available for
Award under the Plan. Upon forfeiture of Awards in accordance with the
provisions of the Plan and the terms and conditions of the Award, such shares
shall no longer be counted against any determination of the number of shares
available under the Plan and shall be available for subsequent Awards. Shares
tendered by a Participant to pay all or part of the option price of an Option or
to pay all or part of the taxes associated with the exercise of such Option or
shares of Common Stock which are withheld upon exercise of an Option which would
have otherwise been issued upon exercise of such Option shall be again available
for issuance pursuant to Nonqualified Stock Options under the Plan. Subject to
adjustment in accordance with Section 17, no Participant shall be granted,
during any calendar year, Options to purchase more than 5,000,000 shares of
Common Stock. Common Stock available for issue or distribution under the Plan
shall be authorized and unissued shares or shares reacquired by the Company in
any manner.”

 